UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HERMAN, ET AL.,

Plaintiffs, 18-cv-2440 (CS) (LMS)

~against- ORDER FOR LIMITED APPEARANCE
TOWN OF COURTLAND, INC., ET AL., OF PRO BONO COUNSEL

Defendants.

 

 

Lisa M. Smith, United States Magistrate Judge:

The Clerk of Court is directed to attempt to locate pro bono counsel to represent the
plaintiff at a settlement conference to be conducted before the Magistrate Judge. If counsel is
located, such counsel will represent the plaintiff solely for purposes of the settlement
negotiations and that representation will terminate at the conclusion of the settlement process. If
the Clerk of Court is unable to locate counsel, the plaintiff must appear without counsel at the
settlement conference.

If the plaintiff objects to this grant of pro bono counsel, the plaintiff must file an
objection within 14 days of the date of this order. In the event the plaintiff files such an
objection, this grant for pro bono counsel is vacated.

Once counsel has filed a Notice of Limited Appearance of Pro Bono Counsel, the Court

mt a

will set a date for the settlement conference.

SO ORDERED.

Dated: January 31, 2020 a ¢

New York, New York

 

 

Lisa M. Smith
United States Magistrate Judge

 
